DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments

The previous rejection based on the combination of references (Wagner et al.; Ake et al.; Low et al.) is overcome by virtue of amendment, however, since a Terminal Disclaimer has yet to be filed the Double Patenting rejection is updated and maintained.

Election/Restrictions

Newly submitted claims 12-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-11, drawn to a temperature control device which supplies more power to a backlighting circuit [energizes the backlight] in an awake mode.
Claims 12-20, drawn to a thermostat and method which controls the illumination intensity of the thermostat in an awake mode/comparing the illumination intensity to a threshold, respectively.

Inventions I and II are directed to related inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different mode function, where invention I supplies more power and invention II controls an illumination intensity.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 12-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,133,337. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are merely broader versions of the patented claims and thus are anticipated by the patented claims.
The following is a comparison between present claim 1 and patented claim 13:
Present claim 1
Patented claim 13
A temperature control device comprising:
A temperature control device comprising:
a temperature sensing circuit configured to generate a temperature control signal indicating a present temperature;
a temperature sensing circuit configured to generate a temperature control signal indicating a temperature in a space around the temperature control device;  
at least one backlighting circuit which generates heat when energized; and 
at least one internal electrical load configured to generate heat when energized;  and
a control circuit configured to receive the temperature control signal and to control the backlighting circuit;
a control circuit configured to: receive the temperature control signal;  control the internal electrical load;  be in an idle state or an awake state;  and receive 
a set point temperature;  
wherein, when the control circuit is in an idle state, the control circuit is configured to periodically sample the temperature control signal, determine a sampled temperature based on the temperature control signal, and store the sampled temperature in memory as the present temperature; and
wherein, when the control circuit is in the idle state, the control circuit is configured to: cause the internal electrical load to consume less power as compared to when the control circuit is in the awake state;  sample the temperature control signal;  determine a sampled temperature based on the temperature control signal;  and store the sampled temperature in 

supply more power to the backlighting circuit than is supplied to the backlighting circuit in the idle state and not store the present temperature.
wherein, when the control circuit is in the awake state, the control circuit is configured to: energize the internal electrical load;  cease sampling the temperature control signal;  use the sampled temperature stored in the memory in the idle state as a present temperature;  compare the present 
temperature to the set point temperature;  and based on comparing the present 
temperature to the set point temperature, control an HVAC system.

wherein the internal electrical load comprises a display backlight circuit for a visual display, the control circuit configured to turn the display backlight circuit on during the awake state and turn the display backlight circuit off during the idle state.


As shown above, besides wording, the main difference between the claims is merely that present claim 1 is broader than patented claim 13.  For example, as amended, present claim 1 recites the control circuit supplies more power to the backlight in the awake state whereas the patented claim recites that the internal electrical load is energized, which when it wasn’t previously energized means more power is supplied.  Also, as amended, present claim 1 recites “not store the present temperature” whereas the patented claim recites that the sampled is ceased, which means there is nothing to store meaning that the control circuit does not store the present temperature.  Therefore, present claim 1 is anticipated by patented claim 13.
Claims 2-11 are similarly rejected as above over claims 1-20 of U.S. Patent No. 10,133,337.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,824,218. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are merely broader versions of the patented claims and thus are anticipated by the patented claims.
The following is a comparison between present claim 1 and patented claim 12:
Present claim 1
Patented claim 12
A temperature control device comprising:
A control device for controlling an electrical load, the control device 
comprising:
a temperature sensing circuit configured to generate a temperature control signal indicating a present temperature;
a temperature sensing circuit configured to generate a temperature signal indicating a temperature in a space around the control device;  
at least one backlighting circuit which generates heat when energized; and 
an internal electrical load configured to generate heat when energized;  and
a control circuit configured to receive the temperature control signal and to control the backlighting circuit;
a control circuit configured to receive the temperature signal from the temperature sensing circuit and to control the internal electrical load;  

wherein, when the control circuit is in an idle state, the control circuit is configured to periodically sample the temperature control signal, determine a sampled temperature based on the temperature control signal, and store the sampled temperature in memory as the present temperature; and
wherein in a first state, the control circuit is configured to: not energize the internal electrical load;  sample the temperature signal to determine a sampled temperature;  and store the sampled temperature in memory;  and
wherein, when the control circuit is in an awake state, the control circuit is configured to supply more power to the backlighting circuit than is supplied to the backlighting circuit in the idle state and not store the present temperature.
wherein in a second state, the control circuit is configured to: energize the internal electrical load;  cease sampling the temperature signal;  retrieve the sampled temperature stored in the memory during the first state;  and control an HVAC system based on the retrieved sampled temperature.


Wherein the internal electrical load comprises a display backlight circuit for a visual display, the control circuit configured to turn the display backlight circuit on during the second state and to turn the display backlight circuit off during the first state.


As shown above, besides wording, the main difference between the claims is merely that present claim 1 is broader than patented claim 12.  For example, as amended, present claim 1 recites the control circuit supplies more power to the backlight in the awake state whereas the patented claim recites that the internal electrical load is energized, which when it wasn’t previously energized means more power is supplied.  Also, as amended, present claim 1 recites “not store the present temperature” whereas the patented claim recites that the sampled is ceased, which means there is nothing to store meaning that the control circuit does not store the present temperature.  Therefore, present claim 1 is anticipated by patented claim 12.
Claims 2-11 are similarly rejected as above over claims 1-14 of U.S. Patent No. 10,824,218.

Allowable Subject Matter

Claims 1-11 would be allowable if rewritten or amended to overcome the Double Patenting rejection set forth in this Office action or filing of a Terminal Disclaimer.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
18 January 2022